DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/25/2022.  
Claims 6, 9-16, and 23 have been canceled.
Claims 1-5, 7-8, 17-22 and 24-30 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.  Applicant argues in substance that the references allegedly do not teach “shortening”.   However, the claim language of “shortening” does not preclude immediate delivery.   Schermerhorn teaches preferences for a notification to include e.g. a preferred time of day; thus, the time is shortened when the notification is instead immediately delivered because the notification is displayed in less time than would normally have taken (e.g. in column 2 lines 15-43 and column 3 lines 41-48, “a preferred channel, and at a preferred time of day… Implicit user preferences can include any user preference related to a notification that can be learned by a machine learning module analyzing a particular user's engagement with notifications… prioritize certain notifications…for delivery to a user despite explicit communication preferences… For example, a notification…may be deemed of sufficient priority…for immediate delivery [i.e. shortened time interval] to the user despite explicit preferences otherwise”).  It is also noted that Gruber et al. (US 20140282003 A1) also teaches this feature for similar reasons.
Applicant’s arguments with respect to “checking an option” have been considered but are moot because the new grounds of rejection.  See rejections below for details.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 17-18, 20, 22, 27, and 29-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1), Schermerhorn et al. (US 9959551 B1), Sweet et al. (US 7565643 B1) and Saito (US 20130078980 A1).
As per independent claim 1, Choi teaches an application icon display method, wherein the application icon display method is applied to a terminal (e.g. in paragraph 175, “electronic device”), there is a fingerprint sensing region on a display screen of the terminal (e.g. in paragraph 175, “a fingerprint recognition key 2231 is output as a soft key in the bottom end”), and the application icon display method comprises: determining a target application corresponding to a communication message (e.g. in paragraphs 167-168 and 175, e.g. “notification includes a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification” and determines “application…of the notification object”) when the terminal is in a standby state and receives the communication message (e.g. in paragraph 175, “output a notification object corresponding to occurrence of a notification to the display even if the functional state of the electronic device 2200 is a lock state”, i.e. standby state); and displaying an icon of the target application in the fingerprint sensing region (e.g. in paragraph 175, “the electronic device 2200 may replace the image of the fingerprint recognition key 2231 with the execution icon 2233 for the application to be output” and figure 22E);,
 but does not specifically teach wherein the step of displaying the icon of the target application in the fingerprint sensing region comprises: judging an importance of the communication message according to the usage frequency of an application corresponding to the communication message, a historical communication message, and a core content of the communication message; when the importance is high, modifying the parameter manually set by the user, wherein the step of modifying the parameter manually set by the user comprises both of: automatically shortening a time interval for displaying the communication messages, and checking an option for a mode for reminding the user of the communication message.  
However, Choi teaches displaying the icon of the target application in the fingerprint sensing region comprising judging an importance of the communication message (e.g. in paragraphs 171 and 175, “output…a notification having higher priority… the electronic device 2200 may output a notification object corresponding to the occurrence of a notification to the display… the electronic device 2200 may replace the image of the fingerprint recognition key 2231 with the execution icon 2233 for the application to be output” and figure 22E) and Krack teaches judging an importance of a communication message according to usage frequency of an application corresponding to the communication message, a historical communication message, and a core content of the communication message for determining a display representation (e.g. in paragraphs 35, 43-44, 52-54, and 62, “priority associated with each notification may be updated based upon user interaction, or user setting… prioritize notifications associated with an application based upon the user's interaction with the previous notifications associated with that application… utilize the content (for example, text, image, multimedia, etc.)… prioritize…very frequently-used applications… find a notification which may trump all other notifications in terms of importance… displays the notifications on the display 122 based on the determined order”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Choi to include the teachings of Krack because one of ordinary skill in the art would have recognized the benefit of using relevant information in order to determine priority associated with notifications.  
Schermerhorn teaches when importance is high, modifying a parameter manually set by a user, wherein the step of modifying the parameter manually set by the user comprises automatically shortening a time interval for displaying notification objects (e.g. in column 2 lines 15-43 and column 3 lines 41-48, “a preferred channel, and at a preferred time of day… Implicit user preferences can include any user preference related to a notification that can be learned by a machine learning module analyzing a particular user's engagement with notifications… prioritize certain notifications…for delivery to a user despite explicit communication preferences… For example, a notification…may be deemed of sufficient priority…for immediate delivery [i.e. shortened time interval] to the user despite explicit preferences otherwise”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Schermerhorn because one of ordinary skill in the art would have recognized the benefit of facilitating machine learning and/or allowing the system flexibility in determining priority.  
Sweet teaches checking an option for a mode for reminding a user of an event (e.g. in column 8 lines 51-58 and column 9 lines 24-46, “a user to enable or disable certain notifications… enable status being enabled or disabled… provides the capability to check or uncheck the Enabled status for each notification”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings (e.g. communication messages) of the combination to include the teachings of Sweet because one of ordinary skill in the art would have recognized the benefit of facilitating user control over notifications.  
Saito teaches modifying a parameter manually set by a user comprising checking an option (e.g. in paragraph 35, “set, as a priority [entity], the [entity] that is selected as a checked item having a check mark in the check box D according to the user operation through the operation input unit” i.e. user manually sets and also discloses setting  “as a priority [entity], at least one of the [entities] detected by the [entity]detection unit… automatically set, as a priority [entity]” which would show the priority entity as checked to represent a set entity as shown in figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination (e.g. entity including notification that is enabled or disabled via a check box, wherein the priority of the notification is updated [e.g. including high importance] based on e.g. analyzed user engagements with previous notifications) to include the teachings of Saito because one of ordinary skill in the art would have recognized the benefit of appropriately representing status for each entity.  See also response to arguments above.
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches when a quantity of target applications is greater than or equal to two, selecting, according to priority level information of the target applications, an icon of a target application with the highest priority level among the target applications and displaying the icon of the target application with the highest priority level (e.g. Choi, in paragraph 171, “providing a plurality of notifications in response to the occurrence of the notifications… priority information 2201… first notification (e.g., a schedule alarm), a second notification (e.g., receiving of an e-mail), [etc., i.e. greater than or equal to 2]… output…a notification having higher priority…to the region the specified soft key 2231… replace the image of the specified soft key 2231 with the execution icon 2233 for the application to be output” and figure 22B showing priority levels associated with respective applications).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein after the step of displaying the icon of the target application in the fingerprint sensing region, the application icon display method further comprises: acquiring a switching operation on the fingerprint sensing region  (e.g. Choi, in paragraph 171, “providing a plurality of notifications in response to the occurrence of the notifications… output the notification of the most recently occurring notification or a notification having higher priority…to the region the specified soft key 2231… replace [i.e. switching operation] the image of the specified soft key 2231 with the execution icon 2233 for the application to be output” and figure 2E); and determining a further icon of a further target application to be displayed at present according to the switching operation and displaying the further icon of the further target application in the fingerprint sensing region  (e.g. Choi, in paragraph 171, “output the notification of the most recently occurring notification or a notification having higher priority…to the region the specified soft key 2231… replace the image of the specified soft key 2231 with the execution icon 2233 for the application to be output” and figure 2E).
	As per claim 29, the rejection of claim 1 is incorporated and the combination further teaches wherein the step of modifying the parameter manually set by the user further comprises automatically setting a current application icon as the target application icon (e.g. Choi, in paragraphs 171 and 175, “output…a notification having higher priority… the electronic device 2200 may output a notification object corresponding to the occurrence of a notification to the display even if the functional state of the electronic device 2200 is a lock state… a fingerprint recognition key 2231 is output as a soft key in the bottom end of a lock screen 2250”).
As per claim 30, the rejection of claim 1 is incorporated and the combination further teaches wherein after the step of displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraph 171, other icons corresponding to other notifications to be displayed thereafter), the application icon display method further comprises: when receiving multiple communication messages corresponding to multiple target applications (e.g. Choi, in paragraph 171, “providing a plurality of notifications… first notification (e.g., a schedule alarm), a second notification (e.g., receiving of an e-mail), [etc.]” and figure 22B), acquiring a target communication message from the multiple communication messages according to a preset parameter (e.g. Choi, in paragraph 171, “output the notification of the most recently occurring notification [i.e. preset parameter] or a notification having higher priority [i.e. preset parameter] [and/or] a notification that the user wants to receive based on the setting information of the user [i.e. preset parameter]…to the region the specified soft key 2231” and figure 2E); and determining the target application corresponding to the target communication message and displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraph 171, “first notification (e.g., a schedule alarm), [or] a second notification (e.g., receiving of an e-mail), [etc.] … output the execution icon 2233 for an application…to the region the specified soft key 2231 [i.e. fingerprint sensing region]” and figures 2B and 2E), wherein the multiple target applications comprise a target application corresponding to an icon having been displayed in the fingerprint sensing region and at least one target application corresponding to an icon to be displayed or the multiple target applications only consist of at least two target applications corresponding to icons to be displayed (e.g. Choi, in paragraphs 167, 171, and 175, “a second notification (e.g., receiving of an e-mail), and a third notification (e.g., receiving of an e-mail)”, i.e. can receive notification(s) associated with the same target application, i.e. a target application icon having been displayed and/or “a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification… a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification… a first notification (e.g., a schedule alarm), a second notification (e.g., receiving of an e-mail)”, i.e. notifications corresponding to multiple (i.e. at least two target) application icons to be displayed), and wherein the step of acquiring the target communication message from the multiple communication messages according to the preset parameter comprises: judging an importance of each of the communication messages according to the usage frequency of an application corresponding to the communication message, a historical communication message, and a core content of the communication message (e.g. Krack, in paragraphs 35, 43-44, 52-54, and 62, “priority associated with each notification may be updated based upon user interaction, or user setting… prioritize notifications associated with an application based upon the user's interaction with the previous notifications associated with that application… utilize the content (for example, text, image, multimedia, etc.)… prioritize…very frequently-used applications… find a notification which may trump all other notifications in terms of importance… displays the notifications on the display 122 based on the determined order”); and when the importance is highest, taking the communication message as the target communication message (e.g. Krack, in paragraphs 35, 43-44, 52-54, and 62, “priority associated with each notification may be updated based upon user interaction, or user setting… prioritize notifications associated with an application based upon the user's interaction with the previous notifications associated with that application… utilize the content (for example, text, image, multimedia, etc.)… prioritize among very frequently-used applications… find a notification which may trump all other notifications in terms of importance… texts from previous notifications acted upon by the user may be remembered”).
Claims 17, 20, and 22 are the terminal claims corresponding to method claims 1, 3, and 5, and are rejected under the same reasons set forth, and the combination further teaches a processor, a memory, and a program stored on the memory and executable on the processor, wherein the program, which when executed by the processor, implements the steps (e.g. Choi, in paragraphs 239-241, “processor 3420, a memory 3430… memory 3430 may store software and/or a program… use a system resource (e.g., the bus 3410, the processor 3420, the memory 3430, or the like) of the electronic device 3401, to at least one of the application program 3447 and may process the one or more task requests”).  
Claims 18 and 27 are the medium claims corresponding to method claims 1 and 3, and are rejected under the same reasons set forth, and the combination further teaches a non-transitory computer-readable storage medium storing a program, which when executed by the processor, implements the steps (e.g. Choi, in paragraphs 239-240, e.g. “memory”).  

Claims 2, 19, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1), Schermerhorn et al. (US 9959551 B1), Sweet et al. (US 7565643 B1) and Saito (US 20130078980 A1), and further in view of Zhu et al. (US 20160379603 A1).
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the step of determining the target application corresponding to the communication message when the terminal is in the standby state and receives the communication message comprises: determining the target application corresponding to the communication message (e.g. Choi, in paragraphs 167-168 and 175, e.g. “notification includes a telephone reception notification, a message reception notification, an e-mail reception notification, or a data reception notification” and determines “application…of the notification object”) when the terminal is in a standby state and receives the communication message (e.g. Choi, in paragraph 175, “output a notification object corresponding to occurrence of a notification to the display even if the functional state of the electronic device 2200 is a lock state”, i.e. standby state); and the step of displaying the icon of the target application in the fingerprint sensing region comprises: the display screen to display the icon for displaying the target application in the fingerprint sensing region in the screen-locking state (e.g. Choi, in paragraph 175, “the electronic device 2200 may replace the image of the fingerprint recognition key 2231 with the execution icon 2233 for the application to be output” and figure 22E), but does not specifically teach the standby state including a screen-off state and displaying including turning on the display screen.  However, Zhu teaches a standby state including a screen-off state and turning on a display screen to display an icon (e.g. in paragraph 41, “When the terminal device is in the screen-off state, display screen is not lighted up, as shown in FIG. 1B… When the notification to be displayed is received, the display screen of the terminal device is electrified and lighted up, such that the notification message is displayed on the display screen, as shown in FIG. 1C” and figures 1B-1C showing a MICHAT icon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Zhu because one of ordinary skill in the art would have recognized the benefit of facilitating notification of new messages.  
Claims 19 and 26 correspond to claim 2, and are rejected under the same reasons set forth.

Claims 4, 7, 21, 24 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1), Schermerhorn et al. (US 9959551 B1), Sweet et al. (US 7565643 B1) and Saito (US 20130078980 A1), and further in view of Xu et al. (US 20200092411 A1).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches displaying an item in the fingerprint sensing region when the terminal is in the standby state and receives no communication message (e.g. Choi, in paragraph 175, “image of the fingerprint recognition key 2231” when “lock screen” and before a notification occurs), but does not specifically teach the item including a fingerprint unlock pattern.  However, Xu teaches displaying a fingerprint unlock pattern in a fingerprint sensing region (e.g. in paragraph 124, “fingerprint unlock icon” and figure 5A including a displayed pattern associated with fingerprint unlocking).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xu because one of ordinary skill in the art would have recognized the benefit of allowing a user quickly understand that his/her finger should be placed in the region.  
Claims 21 and 28 correspond to claim 4, and are rejected under the same reasons set forth.
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein after the step of displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraphs 175 and 207, display “the execution icon 2233 for the application”), the application icon display method further comprises: when detecting a predetermined viewing operation of a user with respect to the icon of the target application (e.g. Choi, in paragraph 207-208, predetermined function of “selection of the soft key” to view associated information), unlocking the display screen corresponding to the predetermined viewing operation (e.g. Choi, in paragraph 207-209, “terminate the output of the lock screen 3111 in response to the selection of the soft key [when user is] authenticated”), and displaying the communication message corresponding to the target application on the display screen (e.g. Choi, in paragraph 208, “output an execution screen…of the application to the display”, and figure 31 showing missed call messages for a phone call application, and/or paragraph 195 and figure 27 showing “execution state of [text] application” including text messages); or when detecting the predetermined viewing operation of the user with respect to the icon of the target application (e.g. Choi, in paragraph 207-208, “selection of the soft key” to view associated information), unlocking the display screen corresponding to the predetermined viewing operation (e.g. Choi, in paragraph 207-209, “terminate the output of the lock screen 3111 in response to the selection of the soft key [when user is] authenticated”), and displaying a message interface of the target application on the display screen (e.g. Choi, in paragraph 208, “output an execution screen…of the application to the display”, and figure 31 showing an interface for a phone call application, and/or paragraph 195 and figure 27 showing “execution state of [text] application”), but does not specifically teach unlocking according to user fingerprint information.  However, it is noted that the combination suggests this feature (e.g. Choi, in paragraph 207-209, “terminate the output of the lock screen 3111 in response to the selection of the soft key [when user is] authenticated”; one of ordinary skill in the art would have understood that a fingerprint is used for authentication) and Xu teaches unlocking according to user fingerprint information (e.g. in paragraph 2, “a fingerprint recognition technology, as an identity authentication technology… to unlock”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xu because one of ordinary skill in the art would have recognized the benefit of facilitating authentication, preventing other users from unlocking the terminal.  
Claim 24 corresponds to claim 7, and is rejected under the same reasons set forth.

Claims 8 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi et al. (US 20190250793 A1) in view of Krack et al. (US 20140189533 A1), Schermerhorn et al. (US 9959551 B1), Sweet et al. (US 7565643 B1) and Saito (US 20130078980 A1), and further in view of Boersma et al. (US 20070219938 A1).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches displaying the icon of the target application in the fingerprint sensing region (e.g. Choi, in paragraph 175, display “the execution icon 2233 for the application”), but does not specifically teach after displaying, zooming in and zooming out the icon of the target application by turns at a second preset time interval in a cyclical manner.  However, Boersma teaches, after displaying an icon, zooming in and zooming out the icon by turns at a second preset time interval in a cyclical manner (e.g. in paragraph 62, “sensory output may be visual, i.e. … a different animated appearance… Examples of animated appearance may include… changing size in time (ex. icon growing from a small size to a larger size, and repeating)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Boersma because one of ordinary skill in the art would have recognized the benefit of animating the icon so that a user will more easily notice the icon.  
Claim 25 corresponds to claim 8, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Gruber et al. (US 20140282003 A1) teaches “if a user is in a work meeting when the digital assistant detects an email requesting that the user take some action (e.g., "please send me the latest sales figures"), the digital assistant determines that this message is not urgent enough to warrant an interruption during this busy time period. However, if the digital assistant detects a follow up email that changes a deadline or otherwise increases the urgency of the previous message (e.g., "I need those figures within the next 5 minutes or we will lose the sale."), the digital assistant adjusts the urgency value of the notification associated with the original message (and/or combines the two messages into one notification item with a heightened urgency value). If the new urgency value is high enough to warrant an interruption, the digital assistant will alert the user about the emails” (e.g. in paragraph 109).
Bai (US 20180348971 A1) teaches “at least one high-frequency application refers to at least one application that matches with the current position and the current time and has a usage frequency greater than a preset frequency threshold among historical enabled applications” (e.g. in paragraph 36).
Kim et al. (US 20170153743 A1) teaches “activate the execution mode of the application linked to the icon according to whether the fingerprint obtained through the second touch sensor 404 is authenticated” (e.g. in paragraph 218).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        08/05/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176